 Case 1:18-cv-00668-JTN-SJB ECF No. 36 filed 05/03/19 PageID.127 Page 1 of 8




                UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

                                              CASE NO. 1:18-cv-00668-
                  Plaintiff,                  JTN-ESC
      v.
                                              Honorable Janet T. Neff
GEORGINA’S, LLC.

                  Defendant.


__________________________________/

           PLAINTIFF’S MOTION TO EXTEND DISCOVERY

     Pursuant to Rule 16 (b)4) of the Federal Rules of Civil Procedure,

W. D. Mich.L.Civ.R. 7.3 and after seeking concurrence in accordance

with W. D. Mich.L.Civ.R. 7.1(d), and in accordance with paragraph 4 of

the Case Management Order (ECF No. 15) and the Court’s January 10,

2019 Order (ECF No. 20), Plaintiff Equal Employment Opportunity

Commission (EEOC) requests an order Extending the Discovery

Completion Date sixty (60) days for Plaintiff only.

     1.    Plaintiff alleges claims of sexual harassment and retaliation

against Defendant regarding a former employee and other similarly

                                      1
 Case 1:18-cv-00668-JTN-SJB ECF No. 36 filed 05/03/19 PageID.128 Page 2 of 8




situated female employees. This Court issued a Case Management

Order on September 6, 2018 (ECF No. 15).

     2.    The Case Management Order provided that voluntary

document exchange was to occur by September 20, 2018 and

Completion of Discovery was to occur by May 6, 2019.

     3.    Plaintiff was “shutdown” due to a lapse in appropriations

funding from December 21, 2018 through January 28, 2019, a period of

thirty-five (35) days.

     4.    Plaintiff filed a Motion for Stay and Extensions on December

26, 2018 (ECF No. 18).

     5.    The Case was Stayed on January 10, 2019. The Court’s

Order on that date provided that, “once the stay is lifted, either party or

both may move to extend any deadlines impacted by this stay.” (ECF

No. 20).

     6.    The stay was lifted via the Court’s Order dated February 20,

2019 (ECF No. 22).

     7.    Plaintiff served first interrogatories and requests to produce

on Defendant on August 28, 2018. Among other things, the requests

included a request for a list of all Defendant employees with last known



                                      2
 Case 1:18-cv-00668-JTN-SJB ECF No. 36 filed 05/03/19 PageID.129 Page 3 of 8




contact information. This was necessary to locate witnesses and/or

additional similarly situated women.

     8.     Defendant failed to produce the list of employees in a timely

fashion. A Motion to Compel was filed on March 13, 2019 (ECF No. 23).

An Order to Compel was entered on April 10, 2019 (ECF No. 31).

     9.     Defendant did not produce a complete list of employees until

April 19, 2019.

     10.    Plaintiff served 2nd Interrogatories and Requests to Produce

on Defendant on March 7, 2019.

     11.    To date, Defendant has failed to answer those discovery

requests.

     12.    An order compelling Defendant to provide complete

responses by May 13, 2019 was entered on May 2, 2019 (ECF No. 35).

     13.    The deposition of Defendant employee Jessica Schaub was

properly noticed for April 12, 2019. Defendant failed to produce Ms.

Schaub. No explanation for the same has been provided.

     14.    Plaintiff has diligently been pursuing discovery. In addition

to the written discovery requests referenced above, Plaintiff has taken

four depositions.



                                      3
 Case 1:18-cv-00668-JTN-SJB ECF No. 36 filed 05/03/19 PageID.130 Page 4 of 8




        15.   Because of the lapse in funding and Defendant’s discovery

shortcomings as noticed above, additional time is needed for discovery.

        16.   Defendant has to date failed to concur in the requested

relief.

        WHEREFORE, Plaintiff requests that this Honorable Court enter

an Order allowing Plaintiff only to conduct discovery through July 5,

2019.



                                          Respectfully submitted,

                                          EQUAL EMPLOYMENT
                                          OPPORTUNITY COMMISSION

                                          KENNETH BIRD
                                          OMAR WEAVER (P58861)

                                          /s/ Miles Uhlar
                                          MILES UHLAR (P65008)
                                          Attorney for Plaintiff
                                          Detroit Field Office
                                          Patrick v. McNamara
                                          477 Michigan Avenue, Room 865
                                          Detroit, Michigan 48226
                                          (313) 226-4620
                                          miles.uhlar@eeoc.gov


Dated: May 3, 2019




                                      4
 Case 1:18-cv-00668-JTN-SJB ECF No. 36 filed 05/03/19 PageID.131 Page 5 of 8




                UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

                                              CASE NO. 1:18-cv-00668-
                  Plaintiff,                  JTN-ESC
      v.
                                              Honorable Janet T. Neff
GEORGINA’S, LLC.

                  Defendant.


__________________________________/

 BRIEF IN SUPPORT OF PLAINTIFF’S MOTION TO EXTEND
                    DISCOVERY

                       QUESTION PRESENTED

     Should the Court allow Plaintiff to conduct discovery through July

6, 2019?

     The Plaintiff EEOC Answers: “Yes.”

               CONTROLLING LEGAL AUTHORITY

     The Plaintiff relies on the Court’s inherent power to manage its’

own docket and Rule 16(b)(4) of the Federal Rules of Civil Procedure.




                                      1
 Case 1:18-cv-00668-JTN-SJB ECF No. 36 filed 05/03/19 PageID.132 Page 6 of 8




                              ARGUMENT

     Plaintiff brings this motion pursuant to Rule 16(b)(4) of the

Federal Rules of Civil Procedure, which permits modification of a

scheduling order for good cause with the judge’s consent. Plaintiff also

bases the motion on the Court’s January 10, 2019 Order which stayed

the case during the recent government shutdown (ECF No. 20). This

order indicated the parties could move for extensions if needed after the

stay was lifted.

     Plaintiff requires additional time to conduct discovery not only

because of the thirty-five (35) days lost to the government shutdown,

but also because of Defendant’s discovery shortcomings. Plaintiff has

been asking for a complete list of Defendant employees since this case

was filed. Such a list should have been provided within 30 days of it

being formally requested in Plaintiff’s First Requests for the Production

of Documents dated August 28, 2018. Even if it had not been

requested, it should have been produced on September 28, 2018

pursuant to the Court’s ordered voluntary exchange of documents.

Instead, it was not produced until April 19, 2019 – after the filing of a

motion to compel and the entry of an order to compel. This employee



                                      2
 Case 1:18-cv-00668-JTN-SJB ECF No. 36 filed 05/03/19 PageID.133 Page 7 of 8




list was necessary both to locate and contact potential witnesses and/or

additional similarly situated female employees.

        Defendant is also approximately one month late with its responses

to Plaintiff’s 2nd Interrogatories and Requests to Produce. Among the

outstanding requested documents are supposed exculpatory e-mails and

text messages that “prove I’m innocent,” as described by Anthony Craig

(Defendant’s owner and the accused sexual harasser) during his

deposition. Once received, additional discovery may be necessary based

on the same.

        Additionally, Defendant failed to produce current employee

Jessica Schaub for her properly noticed deposition on April 12, 2019.

No reason for this failure has been provided. Defendant is now

apparently asserting a subpoena will be necessary for her deposition.

        Plaintiff submits that the shutdown and Defendant’s discovery

shortcomings as described above constitute good cause for a sixty (60)

day discovery extension.

        WHEREFORE, Plaintiff requests that this Honorable Court enter

an Order allowing Plaintiff only to conduct discovery through July 5,

2019.



                                      3
 Case 1:18-cv-00668-JTN-SJB ECF No. 36 filed 05/03/19 PageID.134 Page 8 of 8




                                          Respectfully submitted,

                                          EQUAL EMPLOYMENT
                                          OPPORTUNITY COMMISSION

                                          KENNETH BIRD
                                          OMAR WEAVER (P58861)

                                          /s/ Miles Uhlar
                                          MILES UHLAR (P65008)
                                          Attorney for Plaintiff
                                          Detroit Field Office
                                          Patrick v. McNamara
                                          477 Michigan Avenue, Room 865
                                          Detroit, Michigan 48226
                                          (313) 226-4620
                                          miles.uhlar@eeoc.gov

Dated: May 3, 2019


                     CERTIFICATE OF SERVICE

       I hereby certify that on May 3, 2019, I electronically filed the
foregoing Plaintiff’s Motion to Extend Discovery with the Clerk of the
Court using the ECF system, which will send notification of such filing
to all counsel of record via the Court’s e-filing system.


/s/ Miles Uhlar
MILES UHLAR (P65008)
Attorney for Plaintiff
Detroit Field Office
Patrick v. McNamara
477 Michigan Avenue, Room 865
Detroit, Michigan 48226
(313) 226-4620
miles.uhlar@eeoc.gov


                                      4
